Citation Nr: 1541624	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  03-18 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hepatitis C.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals Board) on appeal from January 2003 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and Chicago Illinois, respectively.  The RO in Chicago maintains current jurisdiction of the Veteran's records.

In October 2006, the Board remanded the service connection claims for further development.  In an October 2008 decision, the Board denied service connection for hypertension and hepatitis C.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) which, in a October 2012 Order, and pursuant to a Joint Motion for Remand (JMR), vacated the October 2008 denial and remanded the case to the Board.  Thereafter, the Board remanded all three claims for further development in April 2013, November 2013, March 2014, and January 2015.

While the Board regrets the further delay, the issues of entitlement to service connection for hepatitis C and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, hypertension is permanently aggravated by service-connected PTSD.



CONCLUSION OF LAW

Service connection for hypertension as secondary to service-connected PTSD is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006), (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision grant service connection for hypertension herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, to include hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. §  3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The regulation which governs claims for secondary service connection was amended during the pendency of this appeal, effective October 10, 2006.  The current 38 C.F.R. § 3.310 (b) sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board finds that service connection for hypertension is not warranted on a direct or presumptive basis.  In this regard, the Veteran's service treatment records are negative for any complaints, diagnosis, or treatment referable to hypertension.  An August 1968 report of separation examination found to Veteran to have a blood pressure reading of 110/74, a normal finding.  

Furthermore, several records from the 1970's and 1980's showed normal readings, including 136/90 in 1977, and 120/80 and 142/88 in 1984.  In fact, there is no evidence of record showing hypertension dated any earlier than a September 1993 VA examination, which shows multiple blood pressure readings of 150/100 and a diagnosis of mild hypertension.

A March 2002 report of VA examination noted that the Veteran reported that this had been present for at least one year, and that he was on medication for hypertension.  Blood pressure reading was 170/118.  The Veteran was diagnosed with poor control of hypertension, but with no heart disease.

The Board notes a September 2005 letter from a physician who indicates that there is a "distinct possibility" that the Veteran's hypertension was absolutely service connected.  However, the Board finds the wording of this opinion somewhat speculative, as it indicates a possibility, and not a probability.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical opinions couched in terms of "may" or "possible" are too speculative to established service connection).  The Board also notes that this opinion appears to be based solely on this psychiatrist's treatment of the Veteran for the past year only, and on a copy of the Veteran's VA examination report from 1993, not on the entirety of the evidence of record.  Thus the Board finds this opinion to be of minimal probative value.

On November 2007 VA examination, the examiner noted that a review of the evidence did not show that the Veteran was diagnosed with hypertension until approximately 2000 and that he had never been hospitalized for hypertension.  He was noted to have never had a heart attack or stroke, and had no chest pain or shortness of breath.  His blood pressure reading during examination was 160/100 twice and 150/95 once and his heart was of a regular rate and rhythm with no murmurs.  The Veteran was diagnosed with hypertension.  Additionally, at a July 2013 VA examination, the examiner determined that the Veteran's hypertension was not related to service in light of its onset 25 years after service.

Here, the first documentation in the claims file of a hypertension was many years after the Veteran was discharged from active service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  Furthermore, there is no probative evidence showing that the Veteran had complaints, treatment, or a diagnosis of hypertension in service or that his current hypertension was otherwise related to service.  Thus, the Board finds that the preponderance of the evidence is against the claim on a direct or presumptive basis.

However, as will be discussed below, the Board finds that service connection for hypertension as secondary to service-connected PTSD is warranted.  In this regard, in his April 2001 claim, the Veteran argued that his hypertension was connected to a psychiatric disorder.  

On November 2007 VA examination, the examiner diagnosed the Veteran with hypertension, not related to PTSD.  The examiner indicated that, while it is well known that stress can transiently elevate blood pressure in all individuals this was a normal response to catecholamine release and such temporary elevation does not aggravate or cause the underlying condition of hypertension.

The JMR indicated that the November 2007 examination report was conclusory in the discussion concerning whether the Veteran's hypertension is secondary to or aggravated by his PTSD.  Thus, the Veteran's claim was repeatedly remanded to obtain an opinion as to whether his hypertension is caused or aggravated by his service-connected PTSD.

At a July 2013 VA examination, the examiner opined that the Veteran's hypertension was not related to PTSD as the disorder was not a cause for chronic sustained hypertension nor was there other clinical evidence implicating PTSD as a causal agent.  The examiner reported that the Veteran's PTSD was manifested by nightmares, depression, irritability, and anxiety.  Thus, it was less likely that the Veteran's PTSD caused the Veteran s hypertension.

In November 2013, February 2015, and April 2015, VA examiners restated the conclusory findings of the November 2007 VA examiner.  

On a May 2014 review of the claims file, a VA examiner found that the condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner reasoned that hypertension is a common condition related to genetic, family history, ethnic background and salt intake.  The examiner added that there is insufficient evidence in medical literature to assign a causal relationship between hypertension and PTSD.

Based on the foregoing, the Board finds that there is simply no competent medical evidence showing that the Veteran's service-connected PTSD caused his hypertension.  The only probative opinions to address direct causation are the July 2013 and May 2014 VA examinations, which indicated that PTSD did not cause hypertension and offered a rationale for such finding based on genetics, family history, ethnic background, salt intake, insufficient evidence in medical literature to assign a causal relationship, or no other clinical evidence implicating PTSD as a causal agent.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The remaining medical evidence of record primarily addresses whether the Veteran's hypertension was permanently aggravated by his PTSD.  As such, the Board must find that the Veteran's hypertension is not caused by his PTSD.  See 38 C.F.R. § 3.310. 

In regard to aggravation, on November 2007, November 2013, February 2015, and April 2015 VA examinations, the examiners essentially concluded that, while it is well known that stress can transiently elevate blood pressure in all individuals, this was a normal response to catecholamine release and such temporary elevation does not aggravate or cause the underlying condition of hypertension.  Again, pursuant to the JMR, the parties agreed that these findings were conclusory in the discussion concerning whether the Veteran s hypertension is secondary to or aggravated by his PTSD.

The Board observes that, at the time of the July 2013 VA examination, when asked if the Veteran's hypertension was related to active service or aggravated by service connected PTSD, the examiner responded that the Veteran's hypertension was diagnosed and treated about 25 years after service, therefore, it was less likely than not the Veteran's hypertension was caused by or related to active service, thus ignoring the secondary aspect of the inquiry.

On a May 1, 2014 VA examination, the examiner opined that it is less likely as not that hypertension was aggravated by or was secondary to PTSD.  The rationale provided was that there is no evidence of a relationship between hypertension and PTSD.  Rather, the Veteran currently had high blood pressure due to inadequate medications.

However, on May 14, 2014, another VA examiner, who was identified as a liver and hypertension specialist, indicated that the Veteran's hypertension was aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner explained that the Veteran's current PTSD symptoms included persistent re-experiencing of trauma, exposure and fear of hostile military activity, disturbing images and thoughts, and repeated distressing dreams/nightmares with sleep interruptions, which occur at least monthly of moderate to severe intensity and lasted a few minutes to hours.  The examiner reported that the Veteran's blood pressure has been persistently around 217/120, 197/117, 206/124.  The examiner stated that, although this failure to control hypertension at goal was partly due to lack of maximizing medications and failure to take medications regularly, the examiner also reported that lack of sleep was known to aggravate hypertension.  The May 1, 2014 VA examiner also signed the examination report on May 28, 2014.

In proffering this opinion the examiner considered the Veteran's medical history, including the Veteran's specific PTSD symptoms; reviewed the claims file; and provided an etiological opinion, complete with the rationale described above.  Moreover, he offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Likewise, the May 14, 2014, opinion also supports the conclusion that the Veteran's hypertension has been aggravated by his PTSD in finding that the Veteran's hypertension was aggravated beyond its natural progression and his PTSD included symptoms such as repeated distressing dreams/nightmares with sleep interruptions in which lack of sleep was known to aggravate hypertension.  As the prior May 2014 VA examination did not consider the Veteran's symptoms of PTSD when formulating his opinion, the later May2014 opinion has more probative value on the question of aggravation. 

Consequently, the Board finds that, when resolving the benefit of the doubt in favor of the Veteran, his hypertension is permanently aggravated by service-connected PTSD.  Therefore, service connection for hypertension is warranted on the basis of aggravation by his service-connected PTSD.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for hypertension, as secondary to service-connected PTSD, is granted.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In regard to the Veteran's claim for service connection for hepatitis C, by way of relevant background, he received a VA examination in November 2007, at which time he reported that his only risk factor that he was aware of, other than heterosexual intercourse, was a left forearm tattoo.  He had never had a blood transfusion, and reported never using illicit or intravenous drugs.  The Veteran was diagnosed with chronic hepatitis C, asymptomatic without evidence of liver damage.  The examiner opined that since there was no documented risk factors in the record and the Veteran could have contacted hepatitis at any time during his life, it was not at least as likely as not that the hepatitis C was related to active service.  

In the October 2012 JMR, the parties indicated that an additional opinion concerning the Veteran's hepatitis C should be obtained in light of the fact that the November 2007 examiner determined that the Veteran had no in-service risk factors for hepatitis C while his separation examination noted tattoos, which were not indicated on the induction examination.  

Additionally, in an April 2013 remand, the Board noted that the Veteran's treatment records indicate periods of alcohol abuse.  Specifically, a March 1980 private treatment note indicates, "a history of massive ETOH intake" (Emphasis in original).  The private physician indicated the Veteran had evidence of severe toxic effects of alcohol abuse.  Thus, the Board remanded the claim to obtain an opinion from a specialist concerning whether the Veteran's hepatitis C is related to service (specifically an in-service tattoo) or is related to other risk factors such as his documented alcohol abuse.  

In July 2013 and November 2013, Dr. L.R.C., a VA examiner noted that the Veteran had a small tattoo on his left forearm and admitted to unprotected sex while he was both in and out of the service.  The examiner also stated that alcohol did not play a role in the production of hepatitis C.  Therefore, it was more likely that the Veteran contracted hepatitis C from repetitive unprotected sex rather than from a since small tattoo.  The examiner added that the 25 year interval between active duty and the diagnosis of hepatitis C made it less likely than not that his hepatitis C was related to active military service.  

The July 2013 and November 2013 VA examiner's area of practice was "ACOS for Ambulatory Care."  Therefore, in November 2013 and March 2014, the Board remanded the claim to obtain an opinion from physician with medical expertise in liver disorders and/or infectious diseases would be better qualified to opine on the etiology of the Veteran's hepatitis C.  

Additionally, in the November 2013 remand, the Board asked the examiner to consider the Veteran's reported history, noted in a July 29, 2002 VA sexual dysfunction clinic note, of having unprotected sex with women every three to four months and a September 2002 VA gastroenterology outpatient note in which the clinician noted that the Veteran's hepatitis C was probably the result of contact with human blood in Vietnam.  

A May 2014 VA opinion was authored and signed again by Dr. L.R.C.; however, there was a note indicating that the document was originally initiated by Dr. V.K.G.P.  The examiner opined that it was less likely than not that hepatitis C was incurred in service.  The examiner reasoned that, if hepatitis C were incurred in service, it was silent for 32 years, which was clinically unlikely.  The examiner also commented on the Veteran's sexual exposure before and after service.  Subsequently, in a May 2014 DBQ, Dr. L.R.C. reported that Dr. V.K.G.P. is board-certified in internal medicine, which included specializing in liver diseases.  

In January 2015, the Board remanded the claim again, finding that the record was unclear as to whether the examining physician was a specialist in liver disorder or infectious disease.  In February 2015, Dr. L.R.C. reported that the examiners who performed the November 2013 hepatitis report and the May 2014 report are specialists in liver disorders and infectious diseases.  

However, as Dr. L.R.C. was the only examiner listed on the November 2013 VA examination report and he has only identified Dr. V.K.G.P. as a specialist in liver disorder or infectious disease, the November 2013 VA examination is inadequate.  

In an April 2015 DBQ, Dr. L.R.C. restated that the May 2014 VA examination was conducted by Dr. Dr. V.K.G.P., a Liver Specialist.  However, as the May 2014 VA examination did not address the Veteran's potential risk factors of hepatitis C, including an in-service tattoo, unprotected sex, and contact with human blood in Vietnam, as well as post service documentation of alcohol abuse, this opinion is also inadequate.  

Therefore, due to the inadequacies discussed above in the various VA opinions obtained on remand, there has not been substantial compliance with the Board's prior remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).
 
Additionally, in an April 2008 statement, the Veteran claimed that his hepatitis C was related to his Agent Orange exposure.  The Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); see also Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007).  Notably, although hepatitis C is not on the list of presumptive conditions associated with exposure to Agent Orange or other herbicides, even when presumptive service connection is not appropriate, a Veteran is not precluded from establishing service connection with proof of actual direct causation.  38 C.F.R. § 3.309(e); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Though Combee concerns radiation exposure rather than herbicide exposure, it applies by extension to cases such as this one which involve herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Lastly, the issue of entitlement to a TDIU is inextricably intertwined with the remaining claim on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, this issue must also be returned to the AOJ for further consideration.

Accordingly, the case is REMANDED for the following action:

1.  Forward the record to Dr. V.K.G.P. for an addendum opinion regarding the etiology of the Veteran's hepatitis C.  If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from another specialist in liver disorders or infectious diseases based on claims file review (if possible).  Only arrange for the Veteran to undergo further VA examination, by a specialist in liver disorders or infectious diseases, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion. 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum/examination report must reflect full consideration of the Veteran's documented medical history and assertions.  

The examiner should offer his/her opinion as to whether it is more likely than not (i.e, probability greater than 50 percent) that the Veteran's hepatitis C had its clinical onset during service or is otherwise related to service, including Agent Orange exposure and/or known risk factors during the Veteran's service such as getting a tattoo, and unprotected sex, or contact with human blood during his Vietnam service.  The examiner should also address post service documentation of severe alcohol abuse in March 1980.   

In rendering the requested opinions, the physician must consider and discuss all relevant medical evidence and lay assertions-to include competent assertions as to nature, onset and continuity of symptoms.

All examination findings/testing results (if any), along with complete and clearly stated rationale for the conclusions reached, must be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  The AOJ should again specifically consider whether the Veteran meets the requirements for a TDIU.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


